COXE, Circuit Judge
(dissenting). I think the judgment should be affirmed upon the authority of United States v. Peck, 102 U. S. 64, 26 L. Ed. 46, which cannot be distinguished from the case at bar upon any rational theory. In one case the contract related to hay and in the other to stone, but the only material variation favors the contention of the defendant in error, for in the Peck Case the contract made no mention of the source from which the contractor was to secure the hay. In the case at bar, on the contrary, the contract expressly states that the quarry from which the riprap stone is to be furnished is located at Spuyten Duyvil and it is admitted that the United States, through its duly authorized agent, knew that this statement related to the pile of 'stone on Dyckmán Meadow.
This court decided (137 Fed. 866, 70 C. C. A. 204) that the United States by its conduct in permitting its lease to expire prevented the defendant in error from using the stone from this pile.
It is only necessary to substitute the word “stone” for the word “hay” in Mr., Justice Bradley’s opinion to demonstrate the exact similarity of the two cases, as follows;
“The supply of stone which he (the contractor) depended on, and which under the circumstances hfe had a right to depend on, was taken away by the defendants themselves. In other words, the defendants prevented and hindered the claimant from performing his part of the contract. » * *
“It is a sound principle that he who prevents a thing being done shall not avail himself of the nonperformance he has occasioned.”